148 Ga. App. 361 (1978)
251 S.E.2d 382
ARNOLD
v.
DeKALB COUNTY HOSPITAL AUTHORITY.
56828.
Court of Appeals of Georgia.
Argued October 30, 1978.
Decided December 5, 1978.
Lawson & Washington, George O. Lawson, Jr., for appellant.
Thomas W. Hall, for appellee.
BELL, Chief Judge.
This is a suit on an account. Plaintiff alleged in its complaint that defendant owed plaintiff $1,306.30 plus interest and costs. Defendant answered pro se, denying the indebtedness. Defendant represented himself in a trial before a jury, which returned a verdict for plaintiff. Defendant appeals. Held:
1. Defendant attached to his brief an affidavit in which he states that the presiding judge made prejudicial statements about defendant in the presence of potential jurors. We may not consider material in a brief which was never introduced into the record. See Airport Assoc. v. Audioptic Instructional Devices, Inc., 125 Ga. App. 325 (187 SE2d 567). Furthermore, a review of the record reveals no prejudicial statement or expression of opinion by the court as to defendant's character.
2. The defendant, upon inquiry, declined to object to the admission of plaintiff's business records during the trial. Therefore, defendant may not challenge the admissibility of this evidence for the first time on appeal. See Bell v. Brewton, 139 Ga. App. 463 (228 SE2d 600).
3. The record indicates no request to instruct the jury by either party; neither does it indicate any objection to the charge as given. Therefore, defendant may not now complain of an alleged failure to properly instruct the jury on appeal. Code Ann. § 70-207 (a).
Judgment affirmed. Shulman and Birdsong, JJ., concur.